Exhibit 3.3 Electronic Articles of Incorporation For P13000025581 FILED March19, 2013 Sec.OfState jshivers FOCUS FRANCHISING, INC. The undersigned incorporator, for the purpose of forming a Florida profit corporation, hereby adopts the following Articles of Incorporation: Article I The name of the corporation is: FOCUS FRANCHISING, INC. Article II The principal place of business address: UNIT A ST. AUGUSTINE, FL. US32080 The mailing address of the corporation is: UNIT A ST. AUGUSTINE, FL. US32080 Article III The purpose for which this corporation is organized is: ANY AND ALL LAWFUL BUSINESS. Article IV The number of shares the corporation is authorized to issue is: Article V The name and Florida street address of the registered agent is: JAMES COOK LAKE MARY, FL. 32746 I certify that I am familiar with and accept the responsibilities of registered agent. Registered Agent Signature:JAMES COOK P13000025581 FILED March19, 2013 Sec.OfState jshivers Article VI The name and address of the incorporator is: ALLAN RICHMAN UNIT A ST. AUGUSTINE, FL 32080 Electronic Signature of Incorporator:ALLAN RICHMAN I am the incorporator submitting these Articles of Incorporation and affirm that the facts stated herein are true.I am aware that false information submitted in a document to the Department of State constitutes a third degree felony as provided for in s.817.155, F.S.I understand the requirement to file an annual report between January 1st and May 1st in the calendar year following formation of this corporation and every year thereafter to maintain "active" status. Article VII The initial officer(s) and/or director(s) of the corporation is/are: Title:PRES ALLANRICHMAN , UNIT A ST. AUGUSTINE, FL.32080US Title:SEC ALLANRICHMAN , UNIT A ST. AUGUSTINE, FL.32080US Title: TREA ALLANRICHMAN , UNIT A ST. AUGUSTINE, FL.32080US Title: DIR ALLANRICHMAN , UNIT A ST. AUGUSTINE, FL.32080US Article VIII The effective date for this corporation shall be: 03/19/2013
